In an action for the interim suffering and death of the plaintiff’s intestate, tried before the court without a jury, judgment was rendered in favor of the defendant. Plaintiff appeals. Judgment reversed on the law and the facts and a new trial granted, with costs to abide the event. In our opinion the finding implicit in the court’s decision of either freedom from negligence on the part of the defendant or contributory negligence on the part of the plaintiff’s intestate, is against the weight of credible evidence. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.